Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Response to Amendment
Claims 19 and 34 has been amended.
Claims 1-18, 21 and 23 have been canceled.
Claims 19-20, 22 and 24-38 are pending.


Response to Arguments
Applicant’s arguments, see Remarks filed 4/122021, with respect to the rejection(s) of the pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sadwick (US 2019/0013960) and Kwag et al (US 2015/0048760).



Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 19-20, 22 and 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sadwick (US 2019/0013960) in view of Kwag et al (US 2015/0048760).

	a.	Per claim 34, Sadwick teaches a method for operating a household appliance, which comprises the steps of: 
actuating a switching element of the household appliance one time, thus a connection of the household appliance to a network is established, wherein the switching element is a button (Figures 2-3, 14-16, 31; paras 0002, 0059, 0096, 0101, 0105, 0144-145, 0223—switching element, button for home appliances);  

triggering different functions to means of different actuation patterns of the switching element (Figures 3-4 and 11; paras 0144-146, 0226-227—switched wireless controller for actuation with different output devices); and 

establishing a connection of the household appliance to a remote control via the local network (Figures 4 and 12-13, para 0223—remote control connection established via wireless network). 

Sadwick teaches the connection between the appliance and remote control established based on a communication via a wireless network (paras 0013-18, 0044-52), yet fail to explicitly teach a local network and the different functions including establishing a connection of the household appliance to the remote control and additionally at least one function selection from the group consisting of: inverting an existing type of connection of the household appliance to the local network, and resetting said at least one network interface of the household appliance. However Kwag et al teach resetting a communication interface of a household appliance and inverting an existing connection from one network to another network (Figures 6-7C; paras 0009, 0011, 0072, 0074, 0092, 0099 and 0101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Sadwick and Kwag et al for the purpose of establishing a connection of the household appliance to the remote control and additionally at least one function selection from the group consisting of: inverting an existing type of connection of the household appliance to the local network, and resetting said at least one network interface of the household appliance. The combination of the references offer a system for remotely controlling residential functions that allow for the connection, disconnection and reconnection of the appliances to a remote control using a local and/or wireless network, which is a well-known technique used in the art for establishing a 
Claim 19 contains limitations that are substantially equivalent to the limitations of claim 34 and are therefore rejected under the same basis.
b.	Per claim 20, Sadwick and Kwag et al teach the household appliance according to claim 19, wherein the household appliance is without an alphanumeric display (Sadwick: paras 0056-59; Kwag et al: Figure 18, paras 0084-86, 0198—household appliances without alphanumeric displays).
c.	Per claim 22, Sadwick and Kwag et al teach the household appliance according to claim 19, Sadwick further teach wherein the different actuation patterns have different actuation durations (paras 0144-146, 0226-227—actuation with different output devices).
d.	Per claim 24, Sadwick and Kwag et al teach the household appliance according to claim 19, further comprising at least one light and said switching element is allocated said light, by means of which a connection status of the household appliance is able to be displayed (Sadwick: paras 0142-147; Kwag et al: paras 0061-72 and 0083-85—switching element for lighting system and connection status).
e.	Per claim 25, Sadwick and Kwag et al teach the household appliance according to claim 24, Sadwick wherein said light has at least one light emitting diode as a light source and is able to be tuned with regard to its color (paras 0015, 0020, 0055, 0228; Kwag et al: paras 0053, 0063—color changing LED).
f.	Per claim 26, Sadwick and Kwag et al teach the household appliance according to claim 19, Kwag et al further teach wherein first the household appliance is able to be connected paras 0083-85—connection to network and remote control via the network).
g.	Per claim 27, Sadwick and Kwag et al teach the household appliance according to claim 26, Sadwick further teaches wherein the household appliance is able to be connected to the local network via a push button configuration procedure (para 0223—customizing buttons on the remote control for user preference).
Claim 35 contains limitations that are substantially equivalent to the limitations of claim 27 and are therefore rejected under the same basis.
h.	Per claim 28, Sadwick and Kwag et al teach the household appliance according to claim 26, Kwag et al further teach wherein in order to connect the household appliance to the local network, Page 5 of 9Docket No. BSH-2016P03376Application No. PCT/EP2017/076815the household appliance is able to be connected to the remote control directly wirelessly, access data for the local network is then able to be transmitted from the remote control to the household appliance directly and a wireless connection of the household appliance to the local network is then able to be established by means of the access data (paras 0086-92—wirelessly connecting to the remote control, accessing data via the network and communicating data to the household appliance).
Claim 36 contains limitations that are substantially equivalent to the limitations of claim 28 and are therefore rejected under the same basis.
i.	Per claim 29, Sadwick and Kwag et al teach the household appliance according to claim 28, Kwag et al further teach wherein said network interface is a wireless local area network interface and the household appliance is able to be directly connected to the remote control by paras 0051-56, 0071, 0108-110—wireless communication interface via remote control; Sadwick: Figures 4, 12-13—remote control connection via wireless network).
j.	Per claim 30, Sadwick and Kwag et al teach the household appliance according to claim 28, Kwag et al further teach the appliance comprising a wireless close-range radio interface and the household appliance is able to be directly connected to the remote control by means of said wireless close-range radio interface (paras 0052, 0056, 0090, 0094—proximity sensor for wireless interface connection location; Sadwick: para 0001, 0111—wireless close proximity, radio frequency ranges).
k.	Per claim 31, Sadwick and Kwag et al teach the household appliance according to claim 19, Kwag et al further teach wherein in a case of an already established connection of the household appliance to the local network, the household appliance is able to be connected to a further user terminal via the local network by means of an actuation of said switching element (paras 0083-92—wirelessly connecting to the remote control, accessing data via the network and communicating data to the household appliance).
l.	Per claim 32, Sadwick and Kwag et al teach the household appliance according to claim 19, wherein: the household appliance is a refrigeration appliance;Page 6 of 9Docket No. BSH-2016P03376 Application No. PCT/EP2017/076815 Prel. Amdt. dated May 6, 2019said at least one network interface is a radio interface; and said switching element is a button (Kwag et al: Figure 18; para 0198—refrigeration home appliance; Sadwick: Figures 2-3, 14-16, 31; paras 0002, 0059, 0096, 0101, 0105, 0111, 0144-145, 0223—switching element, interface, button for home appliances).
m.	Per claim 33, Sadwick and Kwag et al teach the household appliance according to claim 32, wherein said further user terminal is a further remote control (Sadwick: paras 0001-5; Kwag et al: Figure 18, para 0053—remote control).
n.	Per claim 37, Sadwick and Kwag et al teach the method according to claim 36, which further comprises connecting the household appliance to the remote control by means of a different data transmission standard compared to the connection to the local network (Sadwick: paras 0142-147; Kwag et al: paras 0061-72, 0083-85, 0092, 0099 and 0101—switching transmission networks).
o.	Per claim 38, Sadwick and Kwag et al teach the method according to claim 36, which further comprises maintaining a direct wireless connection between the household appliance and the remote control for at least until the household appliance has transmitted a notification, relating to a successful or unsuccessful establishing of the connection of the household appliance to the local network, to the remote control via the direct wireless connection (Sadwick: paras 0142-147; Kwag et al: paras 0061-72 and 0083-85—switching element for lighting system and connection status).


Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yamada (US 2015/0039740)—control device for household appliance network communication.

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448